DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 5/27/2022, with respect to specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed 5/27/2022, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention is directed towards a scanning module mounted in a scanner.  The unique aspect of the claims are as follows: 

“wherein an inclined bottom surface of the scanning glass is located above and spaced from a lower surface of the scanner, the lower surface has a horizontal upstream section, an inclined middle section and a horizontal downstream section with an upstream turn connected between the horizontal upstream section and the inclined middle section and a downstream turn connected between the inclined middle section and the horizontal downstream section, and the scan channel is formed between the inclined bottom surface of the scanning glass and the lower surface 6Serial Nr.: 17/179,31821110UPL Art Unit: 2672 of the scanner with a moving path having a first horizontal section, a slanted section and a second horizontal section respectively above the horizontal upstream section, the inclined middle section and the horizontal downstream section”.

These features were not found in any applied and/or cited prior art.  The above features combined with the rest of the independent claim limitations overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamahashi teaches a platen area that is slanted while accommodating a document for scanning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672